                           ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

TOMMY WILLIS                                      §

VS.                                               §                CIVIL ACTION NO. 9:20cv191

DIRECTOR, TDCJ-CID                                §

         ORDER OVERRULING PETITIONER’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Tommy Willis, an inmate confined in the Texas Department of Criminal Justice,

Correctional Institutions Division, proceeding pro se, brought this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the petition as a second or successive petition for

which petitioner failed to first obtain permission from the Fifth Circuit Court of Appeals.

Alternatively, the Magistrate Judge recommends dismissing the petition as barred by limitations.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Report and Recommendation. This requires a de novo review of the objections in

relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes petitioner’s objections should be overruled.

Petitioner has previously filed a petition for writ of habeas corpus in this court attacking his
conviction. See Willis v. Director, Civil Action No. 9:00cv271 (E.D. Tex. 2000). Accordingly,

petitioner was required to obtain permission from the appropriate court of appeals prior to filing this

petition. As petitioner did not obtain prior permission from the Fifth Circuit Court of Appeals, the

petition should be dismissed. Additionally, petitioner’s current petition is barred by the applicable

one-year statute of limitations. A state application for writ of habeas corpus which is filed after the

federal limitations period has expired does not revive any portion of the fully-expired limitations

period. See Villegas v. Johnson, 184 F.3d 467, 472 (5th Cir. 1999).

       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).




                                                  2
       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by the movant are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

                                             ORDER

       Petitioner’s objections are OVERRULED. The findings of fact and conclusions of law of

the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED. A final

judgment will be entered in this case in accordance with the Magistrate Judge’s recommendations.


      So Ordered and Signed
      Jul 6, 2021




                                                  3
